ORDER
Pursuant to our June 20, 2002, Order, this case was remanded for the limited purpose of determining whether the district court would favorably entertain a motion for leave to amend the complaint in light of our intervening decision in Green v. City of Tucson, 255 F.3d 1086 (9th Cir.) (en banc), cert. dismissed, 533 U.S. 966, 122 S.Ct. 4, 150 L.Ed.2d 787 (2001). We have received the district court’s order indicating that amendment of the complaint would be granted, and we now submit this case for decision.
The district court’s order of May 9, 2001, dismissing the amended complaint is VACATED, and the case is REMANDED for further proceedings.
The parties shall bear their own costs on appeal.